UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 23, 2014 PDF SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 000-31311 (Commission File Number) Delaware 25-1701361 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 333 West San Carlos Street, Suite 10 00 San Jose, CA 95110 (Address of principal executive offices, with zip code) (408) 280-7900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02. Results of Operations and Financial Condition Item 9.01. Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX Item 2.02. Results of Operations and Financial Condition. On October 23, 2014, PDF Solutions (the “ Company ”) issued a press release regarding its financial results and certain other information related to the third fiscal quarter ended September 30, 2014. A copy of the press release is attached hereto as Exhibit 99.1. The information in this Item 2.02, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), or otherwise subject to the liabilities under that Section, and shall not be deemed incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated October 23, 2014 regarding financial results and certain other information related to the third fiscal quarter ended September 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDF SOLUTIONS, INC. (Registrant) By: /s/Gregory C. Walker Gregory C. Walker VP, Finance, and Chief Financial Officer (principal financial and accounting officer) Dated: October 23, 2014 EXHIBIT INDEX Exhibit No. Description Press Release dated October 23, 2014 regarding financial results and certain other information related to the third fiscal quarter ended September 30, 2014.
